Citation Nr: 0733692	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-39 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for concussion due to 
head injury.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied service 
connection for bilateral hearing loss and tinnitus, and found 
that new and material evidence had not been submitted to 
reopen a claim for concussion due to head injury.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a concussion due to 
head injury was previously denied in an October 1997 
decision.  The veteran did not appeal that decision.

2.  The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.	The October 1997 rating decision that denied service 
connection for concussion due to head injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).

2.	New and material evidence has not been received to reopen 
a claim for service connection for a concussion due to head 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003; rating 
decisions in September 2003 and August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2004 statement of the case.  

The Board is also aware of the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), regarding notice requirements for 
claims to reopen final decisions.  However, based on the 
notice already provided to the veteran cited above, which 
addresses both the requirements for reopening the claim for 
service connection for a concussion due to head injury as 
well as the evidence required for the underlying claim for 
service connection, further amended notice to the veteran 
would not provide a basis to grant this claim.  The Board 
also observes that the veteran and his representative have 
made no showing or allegation that the content of the notice 
resulted in any prejudice to the veteran.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The Board finds that VA is not obligated to 
provide an examination for the concussion due to head injury 
claim because the evidence does not establish that the 
veteran suffered an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law with regard to the concussion due to 
head injury claim.

Service connection for a concussion due to head injury was 
previously denied in an October 1997 rating decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  The veteran did not file a timely 
appeal to the October 1997 rating decision.  Accordingly, 
that decision became final.

A claim which has been denied by a final decision may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical and 
personnel records, and his own statement that he sustained a 
severe cerebral concussion during a truck accident in 
Vietnam.  The RO found that the record did not contain 
sufficient evidence that the veteran sustained a concussion 
due to head injury while in service and the claim was denied.

The veteran applied to reopen his claims for service 
connection in May 2003.  The Board, however, has not received 
any evidence not previously submitted to agency decision 
makers that relates to an unestablished fact necessary to 
substantiate the claim.  In his Notice of Disagreement dated 
November 2003, the veteran claims that he suffered a second 
concussion during an automobile accident in January 1970 and 
was treated at a local medical center in West Virginia.  Yet, 
the medical center had no record of the veteran and the 
veteran has not submitted any additional evidence 
substantiating his contentions.  Accordingly, the record 
still contains only the veteran's service medical and 
personnel records, and his own statements.  No competent 
medical evidence has been submitted showing that the veteran 
sustained a concussion during his service.  While the veteran 
has advanced a new theory of entitlement, corroborating 
evidence for that theory of entitlement has not been 
submitted.  Hence, the Board finds that new and material 
evidence sufficient to reopen the claim has not been 
received.

In the absence of new and material evidence, the claim cannot 
be reopened and the benefits sought on appeal remain denied.

ORDER

Service connection for a concussion due to head injury 
remains denied because new and material evidence has not been 
received to reopen the claim.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The record indicates that the veteran has bilateral hearing 
loss and a complaint of tinnitus and those conditions may be 
associated with his service.  A private audiological exam 
conducted in July 2003 indicates that the veteran currently 
has bilateral high frequency hearing loss.  The veteran's 
personnel records show that he would have been exposed to 
noise trauma as a result of his duties as an aircraft and 
engine mechanic.  Accordingly, the case is REMANDED for the 
following action:

1.	Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the etiology 
of any hearing loss or tinnitus.  
The claims folder should be made 
available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims 
folder was reviewed.  In 
ascertaining the likely etiology of 
the veteran's bilateral hearing loss 
and tinnitus, the examiner should 
specifically consider the veteran's 
service records which demonstrate 
that he was an aircraft and engine 
mechanic.  In rendering the opinion, 
the examiner should state whether it 
is as likely as not (50 percent 
probability or greater) that the 
veteran's current hearing loss and 
tinnitus are related to his military 
service or are the result of 
exposure to noise during his 
service.

2.	Thereafter, readjudicate the claims 
for service connection.  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


